NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       SEP 21 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ERICK A. PALOMEQUE,                              No.    15-70373

                   Petitioner,                    Agency No. A072-231-945

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted September 13, 2016**

Before:       HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

        Erick A. Palomeque, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252; Alphonsus v. Holder, 705

F.3d 1031, 1036-37 (9th Cir. 2013). We review for substantial evidence the

agency’s factual findings, Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010),

and we deny the petition for review.

      Palomeque raises no challenge to the agency’s conclusion that he is

ineligible for asylum. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.

1996). Thus, we deny the petition for review as to Palomeque’s asylum claim.

      Substantial evidence supports the BIA’s conclusion that Palomeque failed to

establish past persecution or a fear of future persecution on account of an

enumerated ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir.

2009) (the REAL ID Act “requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”). Thus, Palomeque’s withholding

of removal claim fails.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Palomeque failed to show it is more likely than not that he would be

tortured by the government of El Salvador, or with its consent or acquiescence.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject

Palomeque’s contention that the BIA’s review was deficient. Thus, Palomeque’s

                                          2                                   15-70373
CAT claim fails.

      Finally, Palomeque’s request for a stay of removal is denied as unnecessary

because on July 29, 2015, the court granted his motion for a stay of removal

pending review.

      PETITION FOR REVIEW DENIED.




                                         3                                     15-70373